COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-12-00118-CR


MICHAEL CLAY HARLAMERT                                                 APPELLANT

                                         V.

THE STATE OF TEXAS                                                           STATE


                                      ----------

          FROM THE 432ND DISTRICT COURT OF TARRANT COUNTY

                                      ----------

                         MEMORANDUM OPINION1

                                      ----------

      Appellant Michael Clay Harlamert attempts to appeal from his conviction

for possession of less than one gram of methamphetamine. Harlamert pleaded

guilty pursuant to a plea bargain, and in accordance with the plea bargain, the

trial court sentenced him to ten months’ confinement in state jail. The trial court’s

certification of his right to appeal states that this case “is a plea-bargain case,


      1
       See Tex. R. App. P. 47.4.
and the defendant has NO right of appeal.” See Tex. R. App. P. 25.2(a)(2).

Additionally, Harlamert signed a waiver of his right to appeal.

      On March 19, 2012, we notified Harlamert that this appeal may be

dismissed based on the trial court’s certification unless he or any party desiring to

continue the appeal filed a response on or before March 29, 2012, showing

grounds for continuing the appeal. See Tex. R. App. P. 25.2(d), 43.2(f). We

received no response.

      In accordance with the trial court’s certification, we therefore dismiss this

appeal. See Tex. R. App. P. 25.2(d), 43.2(f).




                                                    PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: May 17, 2012




                                         2